Citation Nr: 0518164	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  94-38 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for traumatic arthritis of the lumbar spine with 
spondylolisthesis and degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral blepharitis.

3. Entitlement to a compensable initial rating for bilateral 
tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the service connection for traumatic 
degenerative arthritis with spondylolisthesis of the 
lumbosacral spine, rated as 20 percent disabling; 
vesiculation of both orbicular muscles of both eyes, and 
bilateral tinea pedis with onychomycosis of the toenails, 
each rated as noncompensable.  The issues were subsequently 
perfected for appeal to the Board upon the timely filing of a 
Notice of Disagreement and the veteran's substantive appeal.  

An increased rating, to 40 percent, was subsequently granted 
for the veteran's service-connected lumbar spine disorder in 
a June 1994 rating decision, and an increased rating, to 10 
percent, was granted for the veteran's service-connected eye 
disorder in a May 1997 hearing officer's decision.  The 
latter rating decision also recharacterized the veteran's 
service-connected eye disorder as blepharitis.  Since the 
claims for increased ratings for the low back and eyes have 
not been withdrawn, increased ratings above 40 and 10 
percent, respectively, remain at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits are awarded).  

In April 1998, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  



FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
provided him with all required assistance.  

2.  The veteran's traumatic arthritis of the lumbar spine 
with spondylolisthesis and degenerative disc disease is 
characterized by chronic pain, some diminished sensation, and 
limitation of motion, but does not otherwise prevent all 
movement of the spine.  

3.  The veteran's bilateral blepharitis is characterized by 
pain, irritation, and redness of the eyes, and no loss of 
visual acuity.  

4.  The veteran's tinea pedis with onychomycosis is 
characterized by some pain, burning, and itching of the feet.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for the veteran's traumatic arthritis with 
spondylolisthesis of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-43 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for the veteran's bilateral blepharitis have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.84a, 
Diagnostic Codes 660-6035 (2004).  

3.  The criteria for a compensable initial rating for the 
veteran's tinea pedis with onychomycosis of the feet have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.118, Diagnostic Code 7896 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2004 and February 2005.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition to the 
explicit VCAA notice, VA notified the veteran, even before 
enactment of the VCAA, what information and evidence was 
needed to substantiate this claim for service connection.  
For example, letters sent to him in July 1998 and February 
1999 requested complete information as to post-service 
treatment for his service-connected disabilities.  In 
addition, by virtue of the rating decision on appeal, the 
Statement of the Case, and the Supplemental Statements of the 
Case, he was provided with specific information as to why his 
claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the March 2003 Supplemental Statement 
of the Case.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2005 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this appeal.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  That was legally impossible in 
the circumstances of this case, where the claim was 
adjudicated in 1993.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2005 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional Supplemental Statements of the 
Case were provided to the veteran, most recently in April 
2005.  

II. Initial rating - Spinal disability

The veteran seeks an initial rating in excess of 40 percent 
for his traumatic arthritis of the lumbosacral spine.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's traumatic arthritis of the lumbosacral spine is 
currently rated as 40 percent disabling.  Arthritis, due to 
trauma, substantiated by x-ray finding, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).  

The diagnostic criteria for the evaluation of spinal 
disabilities were modified during the course of this appeal.  
See 68 Fed. Reg. 51454-58 (August 27, 2003)(implemented at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The most recent Supplemental Statement of the Case considered 
the veteran's disability in light of the revised regulatory 
provisions, and provided the veteran an updated copy of the 
criteria for his low back disability.  Therefore, no 
prejudice to the veteran exists in the Board's adjudication 
of this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5292, for 
limitation of motion of the lumbosacral spine provided a 40 
percent rating for severe limitation of motion; this rating 
represented the maximum schedular rating under this Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Subsequent to the regulatory changes, degenerative arthritis 
of the thoracolumbar spine is rated under the General Rating 
Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).  

The regulations regarding intervertebral disc syndrome were 
also revised effective September 23, 2002.  Under the prior 
version of Diagnostic Code 5293, pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2004).  

Considering first the prior schedular criteria for the 
lumbosacral spine, the Board notes that the veteran has 
already been awarded the maximum schedular rating for 
limitation of motion of the lumbosacral spine.  While the 
diagnostic codes for vertebral fractures and ankylosis of the 
spine offer potential ratings in excess of 40 percent, the 
veteran does not meet the criteria for such ratings at the 
present time.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(2001).  No medical evidence of record indicates he has 
vertebral fractures requiring a neck brace, or ankylosis of 
the lumbosacral spine, as is required for a disability rating 
in excess of 40 percent.  

A rating in excess of 40 percent may also be awarded under 
the former criteria for intervertebral disc syndrome, but the 
record does not reveal pronounced impairment of the 
lumbosacral spine, as is required for such a rating.  On his 
initial March 1993 VA examination, the veteran had no loss of 
strength, sensation, or reflex in the lower extremities.  The 
only neurological findings were of low back pain.  On VA 
examination in May 1994, he reported pain and numbness of the 
low back, radiating into the lower extremities.  On physical 
evaluation, muscle spasm of the lumbosacral spine was 
present, and straight leg raising tests were positive.  
However, deep tendon reflexes were present at 2+, and 
sensation was blunted, but still present.  When he was 
examined again in October 1996, the VA physician found no 
evidence of neurological involvement whatsoever.  In January 
1999, the veteran had tenderness of the paravertebral 
muscles, with no indication of spasm.  Both knee and ankle 
jerk were present also.  Straight leg raising was positive at 
35º on the left and 50º on the right.  A November 2002 
private medical examination noted normal motor, sensory, and 
reflex examinations of the lower extremities.  Finally, on 
his most recent VA examination of April 2004, he had spasm of 
the low back, but both ankle and knee jerks were brisk and 
full.  He also had no loss of sensation or power in the lower 
extremities.  Overall, the clear preponderance of the 
evidence is against a finding of pronounced impairment 
secondary to intervertebral disc syndrome, as is required for 
a 60 percent rating.  

The Board must next consider whether an initial rating in 
excess of 40 percent is warranted under the revised criteria 
for a spinal disability.  Under the revised criteria for such 
disabilities, unfavorable ankylosis of the entire 
thoracolumbar spine is required in order for a 50 percent 
rating to be awarded, and such disability has not been 
demonstrated in the present case.  At all times of record, 
the veteran has had at least some motion of all parts of the 
spine; hence, unfavorable ankylosis, or the functional 
equivalent thereof, of the thoracolumbar spine has not been 
demonstrated.  Additionally, no medical examiner of record, 
either private or VA, has suggested the veteran's low back 
impairment is functionally equivalent to unfavorable 
ankylosis of the thoracolumbar spine.  Also, an increased 
rating under 38 C.F.R. §§ 4.40, 4.45, or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), is not warranted 
where the veteran is already receiving the maximum available 
rating for limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002); Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Regarding the revised criteria for intervertebral disc 
syndrome, found at Diagnostic Code 5243, the record does not 
demonstrate incapacitating episodes, as defined by the Code, 
having a duration of at least six weeks per year.  While the 
veteran's medical treatment records contain consistent 
reports of pain, limitation of motion, and other 
symptomatology of his lumbosacral spine, these complaints 
have not required a physician's treatment and medically-
prescribed bed rest for at least six weeks' duration.  Thus, 
an initial rating in excess of 40 percent under Diagnostic 
Code 5243 for the veteran's lumbosacral spine disability is 
not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral spine disability has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is currently employed.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
rating in excess of 40 percent under any of the criteria, 
both old and new, applicable to the veteran's traumatic 
arthritis of the lumbar spine with spondylolisthesis and 
degenerative disc disease.  Moreover, there have been no 
periods of time since the effective date of service 
connection during which his low back disability has been more 
than 40 percent disabling, and thus a higher staged rating is 
not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Initial rating - Bilateral blepharitis

The veteran seeks an initial rating in excess of 10 percent 
for bilateral blepharitis.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2004).  

Blepharitis is an inflammation of the eyelids which can 
include inflammation of the hair follicles and sebaceous 
gland openings of the margins of the lids, greasy scaling of 
the margins of the lids, scales around the lashes, hyperemia 
and thickening.  Dorland's Illustrated Medical Dictionary, 
206 (28th ed. 1994).  The veteran's bilateral blepharitis is 
current rated as 10 percent disabling under Diagnostic Code 
6016, for nystagmus.  A 10 percent rating represents the 
maximum schedular rating for this disability.  

When he was initially examined in May 1994, the veteran 
reported pain and blurriness in both eyes.  Visual acuity 
testing revealed corrected vision of 20/30 in the right eye 
and 20/40 in the left eye.  He was without visual field 
defects or loss.  

He was again examined in January 1996, at which time he had 
20/20 vision bilaterally, corrected.  Bilateral blepharitis 
was confirmed, and the veteran was given artificial tears to 
use as needed.  

The veteran next underwent VA examination in January 1999, at 
which time he reported eye pain.  He used eye drops to reduce 
his eye pain.  Testing of his eyes revealed 20/30 
bilaterally.  His visual fields were within normal limits.  
No ocular pathology was observed.  

On VA examination in April 2004, the veteran complained of 
irritation, redness, and blurriness of the eyes, especially 
with use.  He used medication on his eyes which was effective 
in treating his symptoms.  Visual acuity testing revealed 
20/30+ vision in the veteran's right eye and 20/25+ in the 
left eye.  He had full extraocular movement in each eye.  No 
diplopia or visual field loss was noted.  

The veteran has also sought VA outpatient treatment for his 
eyes at various times of record.  He has been prescribed 
medication for his bilateral blepharitis.  

As noted above, 10 percent is the highest schedular rating 
under Diagnostic Code 6016.  A higher schedular rating may be 
possible under DC 6078 and 6079 pertinent to the impairment 
of central visual acuity.  However, in the present case, the 
medical evidence of record does not link any visual defect to 
his service- connected blepharitis.  Furthermore, all 
examinations of record indicate the veteran has had no loss 
of visual fields or loss of visual acuity to a compensable 
degree.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  Consequently, a higher initial rating on this 
basis is not warranted.  Inasmuch as the veteran's 10 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection for 
bilateral blepharitis, there is no basis for a staged rating 
in the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral blepharitis has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against the 
award of an initial rating in excess of 10 percent for the 
veteran's bilateral blepharitis.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Initial rating - Skin disability

The veteran seeks a compensable initial rating for his 
bilateral tinea pedis with onychomycosis.  The veteran's skin 
disability is currently rated under Diagnostic Code 7806, for 
dermatitis or eczema.  The diagnostic criteria for rating 
skin disabilities were recently changed, effective from 
August 30, 2002.  See 67 Fed. Reg. 49590 (2002).  When a law 
or regulation changes while a case is pending, the version 
most favorable to the claimant applies, absent legislative 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Under the revised rating criteria, with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; with constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period, a 60 percent rating 
is assigned.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is warranted with at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12-month period.  A 
noncompensable rating was assigned when less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
were affected, and no more than topical therapy was required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  

Under the rating criteria for dermatitis in effect prior to 
the regulatory changes, a noncompensable rating was awarded 
for slight, if any, exfoliation, exudation, or itching, if on 
an nonexposed surface or small area.  A 10 percent rating was 
warranted for exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  A 30 percent rating was 
for constant exudation or itching, extensive lesions, or 
marked disfigurement from the condition.  A 50 percent rating 
was assigned where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where manifestations are exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

The April 2005 Supplemental Statement of the Case considered 
the veteran's disability in light of the revised regulatory 
provisions, and provided the veteran an updated copy of those 
changes.  Therefore, no prejudice to the veteran exists in 
the Board's adjudication of this issue at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

When the veteran underwent VA examination in May 1994, he 
reported pain, itching, and burning of the soles of the feet.  
On physical examination, his feet displayed scaling along the 
plantar surfaces bilaterally, along with some thickening and 
discoloration of the toenails.  Tinea pedis and onychomycosis 
were confirmed.  

On VA examination in October 1996, the veteran had no 
evidence of skin rash or scarring on the soles of the feet.  
The appearance of his skin was within normal limits, with no 
evidence of tinea pedis.  

The veteran was most recently examined in April 2004.  He 
reported a history of pain and discoloration of the soles of 
his feet, beginning during military service.  On physical 
evaluation, his feet were normal in appearance, with no 
scarring or disfigurement.  His toenails exhibited 
longitudinal streaks which were benign in appearance.  His 
skin color was also normal in appearance.  

After reviewing the entire record, the Board finds the 
preponderance of the evidence to be against the veteran's 
claim for a compensable initial rating for his tinea pedis 
with onychomycosis.  While the veteran had some scaling of 
the feet on examination in May 1994, by his subsequent 
October 1996 and April 2004 examinations the skin of his feet 
was within normal limits.  At no time since his May 1994 
examination have the veteran's feet displayed exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, as would warrant a 10 percent rating under 
the prior version of the criteria for skin disabilities.  
Likewise, his tinea pedis has not involved at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  Thus, a compensable initial rating under the revised 
criteria for skin disabilities is likewise not warranted.  
Inasmuch as the veteran's tinea pedis with onychomycosis has 
not met the criteria for a compensable rating at any time 
since the date of the grant of service connection, there is 
no basis for a staged rating in the present case.  See 
Fenderson, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's tinea pedis with onychomycosis has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for the veteran's tinea pedis with 
onychomycosis.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to an initial rating in excess of 40 percent for 
the veteran's traumatic arthritis of the lumbar spine with 
spondylolisthesis and degenerative disc disease is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the veteran's bilateral blepharitis is denied.  

Entitlement to a compensable initial rating for tinea pedis 
with onychomycosis of the veteran's feet is denied.  




	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


